Citation Nr: 1100907	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-08 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for prostate cancer, to 
include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for chronic anemia, to 
include as secondary to prostate cancer and Agent Orange 
exposure.

4.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to Agent Orange exposure.

5.  Entitlement to service connection for skin cancer.

6.  Entitlement to service connection for a lumbar spine 
disability.

7.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), claimed as hard breathing, to include 
as secondary to asbestos exposure.

8.  Entitlement to service connection for residuals of a right 
leg burn.

9.  Entitlement to service connection for asbestos exposure.

10.  Entitlement to service connection for radiation exposure.  


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 1954 to December 
1957 and from November 1959 to April 1975. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of March and May 2006 rating decisions of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for COPD, to 
include as secondary to asbestos exposure is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On April 25, 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
a withdrawal of his appeal with regard to hypertension was 
requested.

The Veteran not was exposed to an herbicide agent, such as Agent 
Orange, in service.  

2.  There is no competent evidence of record showing a causal 
relationship between the Veteran's prostate cancer and any 
incident of service.

3.  There is no competent evidence of record showing a causal 
relationship between the Veteran's chronic anemia and any 
incident of service.

4.  There is no competent evidence of record showing a causal 
relationship between the Veteran's diabetes mellitus and any 
incident of service.

5.  There is no competent evidence of record showing a causal 
relationship between the Veteran's skin cancer and any incident 
of service; skin cancer was first shown years after service.

6.  There is no competent evidence of record showing a causal 
relationship between the Veteran's lumbar spine disability and 
any incident of service; a lumbar spine disability was first 
shown years after service.

7.  There is no credible evidence of a right leg burn in service 
or any related in-service incident.

8.  Asbestos exposure is not a disability for which service 
connection can be granted.  The Veteran's claim for COPD related 
to asbestos exposure is addressed in the remand portion of this 
decision.

9.  There is no credible evidence establishing any claimed 
disability due to radiation exposure, and radiation exposure is 
not a disability.


CONCLUSION OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran (or his or her representative) concerning the issue of 
entitlement to service connection for hypertension have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 
C.F.R. §§ 20.202, 20.204 (2010).

2.  Prostate cancer is not due to disease or injury that was 
incurred in or aggravated by active service nor may it be 
presumed to have been incurred in or caused by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) 
(2010).  

3.  Chronic anemia is not due to disease or injury that was 
incurred in or aggravated by active service nor may it be 
presumed to have been incurred in or caused by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309(a).

4.  Diabetes mellitus is not due to disease or injury that was 
incurred in or aggravated by active service nor may it be 
presumed to have been incurred in or caused by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309(a).

5.  Skin cancer was not incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.303.

6.  A lumbar spine condition was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.303.

7.  Residuals of a right leg burn were not incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.

8.  The criteria for service connection for asbestos exposure are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.311.

9.  The criteria for service connection for radiation exposure 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309(d), 3.311.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Entitlement to Service
Connection for Hypertension Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202, 
20.204.  Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.

In this case, the record indicates that in an April 2006 
correspondence, the Veteran withdrew his appeal as to the claim 
for entitlement to service connection for hypertension.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the claim, and it is dismissed.

Duty to Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in December 2004 and March 
2005, prior to the date of the issuance of the appealed March and 
May 2006 rating decisions. 

The Board further notes that, in April 2008, the Veteran was 
notified that a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

A portion of the Veteran's service treatment records are not 
available and attempts to secure them have proved futile.  38 
C.F.R. § 3.159.  The RO advised the Veteran of the missing 
service treatment records in a November 2007 letter.  He has been 
advised to submit documents that relate his disabilities to 
service.  

VA has a heightened duty to assist the Veteran in developing his 
claim since the records may have been lost or destroyed by fire.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does 
not, however, lower the legal standard for proving a claim for 
service connection but, rather, increases the Board's obligation 
to evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  See Russo v. Brown, 9 Vet.. 
App. 46, 51 (1996).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the 
Veteran.  VA did not provide the Veteran with examinations in 
connection with his claims, and the Board finds that examinations 
are not necessary to decide the merits of these claims.  Under 
the VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).

Admittedly, the threshold for the duty to provide an examination 
is rather low. McClendon v. Nicholson, 20 Vet. App. 79 (2006).  
Here, however, the evidence of record is sufficient to decide the 
claims of entitlement to service connection.  The Veteran has 
submitted private treatment records.  Unfortunately, these do not 
indicate that any claimed disability may be related to service.  
Indeed, there is no competent evidence of any pertinent disorder 
until decades post-service.  There is no competent evidence 
linking any claimed disorder to service.  Thus, there is no 
requirement that VA provide a compensation examination or obtain 
an opinion. 

The Board has reviewed all the evidence in the Veteran's claims 
file, which includes his written contentions, private medical 
records, and VA records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

Governing Law and Regulations

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

With chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease or 
injury and the current disability.  See Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service connection will also be presumed for certain chronic 
diseases, if manifest to a compensable degree within one year 
after discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

The Veteran contends that he is entitled to service connection 
for prostate cancer and diabetes mellitus secondary to Agent 
Orange exposure; chronic anemia secondary to prostate cancer; 
hypertension, a lumbar spine disorder, skin cancer, residuals of 
a right leg burn, asbestos exposure, and radiation exposure.  
Specifically, the Veteran claims that he was exposed to Agent 
Orange while working on the flight deck on the Navy ships, 
stationed in the waters outside Vietnam, which he believes is the 
cause of his diabetes mellitus, prostate cancer, and related 
chronic anemia.  Additionally, the Veteran claims that he was 
exposed to radiation due to daily use of dials and gauges on 
board his naval vessels.  He also claims to have been exposed to 
asbestos frequently due to the naval vessels he served on.  
Finally, the Veteran claims to have suffered a fall in service 
and injured his lower back.  

      I. Diabetes Mellitus, Skin Cancer, Prostate Cancer, 
and Anemia

The Veteran contends that he developed diabetes mellitus, skin 
cancer, prostate cancer, and chronic anemia secondary to prostate 
cancer, due to exposure to Agent Orange.  The Veteran claims that 
he came into contact with Agent Orange while handling planes 
returning from low flying mission over the jungles of Vietnam.  
The Veteran stated that these planes were covered with Agent 
Orange and as a result he was constantly exposed during his time 
serving on naval vessels in the waters outside of Vietnam.  

The Board notes that there is a presumption of exposure to 
herbicides if claimant served in the Republic of Vietnam, even if 
there is no record of treatment in service.  38 U.S.C.A. §§ 1113, 
1116; 38 C.F.R. § 3.307.  However, presumption exists only for 
diseases listed in 38 C.F.R. § 3.309(e).  

The following diseases are associated with herbicide exposure for 
the purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes mellitus, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), and 
certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).  

Notwithstanding the presumption, the Veteran still can establish 
service connection for a disability due to Agent Orange exposure 
with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998).  But see Polovick v. 
Shinseki, 23 Vet. App. 48 (2009).  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

An opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam without proof 
of actual duty or visitation in the Republic of Vietnam may not 
be considered service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A) (West 2002).  The Federal Circuit Court 
recently clarified that service in the Republic of Vietnam is 
interpreted as requiring service on the landmass of Vietnam.  
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Service on inland 
waterways (also called brown water service) is also considered to 
be sufficient to invoke the presumption.

There is no evidence that the Veteran's diabetes mellitus, skin 
cancer, prostate cancer, or chronic anemia are related to 
service.  

Initially, it is not contended or otherwise shown that the 
Veteran was ever stationed in Vietnam during his active service, 
or that he set foot on the ground in Vietnam.  While there is 
evidence that the Veteran served aboard a naval vessel there is 
no evidence that his service included any visitation to Vietnam.  
As such, the presumption of service connection associated with 
herbicide exposure in Vietnam is not applicable in this case.  
Moreover, the record does not establish that the Veteran was 
exposed to an herbicide agent, such as Agent Orange, in service.  
While he contends that he was exposed in service, there is 
nothing to confirm this, despite attempts made to do so.

Thus, in this case, for the reasons set forth above, the 
presumption associated with exposure to herbicides does not 
apply.  The Veteran's claims will therefore be addressed on a 
direct basis.  Combee v. Brown, 374 F.3d 1039, 1042 (Fed. Cir. 
1994). 

If diabetes mellitus and anemia become manifest to a degree of 10 
percent within one year of separation from active service, then 
they are presumed to have been incurred during active service, 
even though there is no evidence during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  There are no records showing diabetes mellitus 
or anemia within one year of separation from service.

In the absence of a presumption, in order to establish direct 
service connection, the Veteran must provide evidence of a 
current disability, an in-service injury or disease, and a nexus 
between his disability and the in-service injury or disease.  

The Board notes that the only service treatment records (STRs) 
available for review are dated from May 1969 to April 1975.  
There are no STRs referring to any complaints, findings, or 
treatments for diabetes mellitus, skin cancer, prostate cancer, 
or chronic anemia at any point during the Veteran's period of 
active service.  

The post service treatment records document a diagnosis of non-
insulin dependent diabetes requiring medication in 1999, a 
diagnosis for multiple melanomas in August 2002, a diagnosis of 
prostate cancer in May 1995, and the first evidence of record of 
chronic anemia is from July 2004.  

The Board notes there is no medical evidence linking the 
Veteran's current diagnoses of diabetes, skin cancer, prostate 
cancer, or anemia to any event or incident of his period of 
active service.  The submitted evidence only serves to establish 
that the Veteran began to experience these conditions at the 
earliest in 1995 and currently experiences them.  

The absence of clinical treatment records for many years after 
active duty is probative evidence against continuity of symptoms 
since service.  Mense v. Derwinski, 1 Vet. App. 354 (1991) 
(holding that VA did not err in denying service connection when 
the Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical documentation 
of his low back condition).  

The passage of many years between discharge from active service 
and the medical documentation of a claimed disability is evidence 
against a claim of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

A veteran seeking disability benefits must establish not only the 
existence of a disability, but also an etiological connection 
between his military service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  However, in this case, there is no medical evidence of a 
nexus between the Veteran's diabetes, skin cancer, prostate 
cancer, or chronic anemia disabilities and his military service.  

Accordingly, the Board finds that service connection for 
diabetes, skin cancer, prostate cancer, and chronic anemia must 
be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

      II.  Lumbar Spine Condition and Residuals of Right 
Leg Burn.

The Veteran contends that his lumbar spine disability and his 
right leg scars are due to his active service.  The Veteran 
asserts that he injured his back due to a fall in service and 
that he burned his right leg while pushing planes overboard in a 
plane crash aboard the aircraft carrier he was stationed on.  

As stated above the Veteran's full service treatment records are 
not available for review.  However, the records available include 
an April 1975 examination which notes that the Veteran's spine is 
normal and that there are no scars, or marks on his legs.  

Post service treatment records show that the Veteran currently 
has a lumbar compression fracture, and a scar on his right leg.  
The earliest evidence of the lumbar spine disability is a June 
2004 report.  A November 2004 private treatment report notes a 
history of a right leg burn.  While the record contains evidence 
of current lumbar spine pathology and a scar on the Veteran's 
right leg, there is no evidence of either of these disabilities 
during service or immediately thereafter.  

The Veteran was informed in a November 2007 correspondence of the 
unavailability of a portion of his service records and asked to 
submit any records he had from service or just after service of 
any of his claimed disabilities.  The Veteran failed to submit 
any service records he possessed or any records within one year 
of separation of any of his claimed disabilities.  

The Board is of the opinion that the contemporaneous separation 
examination, which shows a normal spine and no scar on the leg, 
have much greater probative value than recollections made many 
years later in support of a claim for monetary benefits.  

Moreover, as stated above, a veteran seeking disability benefits 
must establish not only the existence of a disability, but also 
an etiological connection between his military service and the 
disability.  Boyer, 210 F.3d at 1353 (Fed. Cir. 2000).  Therefore 
as there is no competent, credible evidence of a nexus between 
the Veteran's current disabilities and his military service, 
entitlement to service connection for a lumbar spine condition 
and residuals of a right leg burn are denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance is against the Veteran's claims, and 
they must be denied.

      III.  Asbestos Exposure

The Veteran asserts that he was exposed to asbestos while serving 
on various naval vessels during his time of active duty.

The available service treatment records associated with the 
claims file are negative for any diagnosis of or treatment for a 
respiratory disorder.  No reference to asbestos exposure is noted 
in the Veteran's service personnel records.  Still, in light of 
the Veteran's naval service and the dates and locations of his 
service on aircraft carriers, the Board concedes that it possible 
that he was exposed to asbestos in service.  

Mere exposure, however, to a potentially harmful agent is 
insufficient to be eligible for VA disability benefits.  The 
medical evidence must show not only a currently diagnosed 
disability, but also a nexus, that is, a causal connection, 
between this current disability and the exposure to asbestos and 
in service.  Hickson v. West, 12 Vet. App. 247 (1999).

Accordingly as the Veteran has not claimed a specific disability 
due to asbestos exposure but exposure itself, his claim for 
entitlement to service connection for asbestos exposure must be 
denied.  

      IV.  Radiation Exposure

The Veteran argues that he was exposed to radiation during 
service from the ship's gauges.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by three different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can 
be established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311, if the 
condition at issue is a radiogenic disease.  Third, direct 
service connection can be established under 38 C.F.R. § 3.303(d) 
by showing that the disease was incurred during or aggravated by 
service without regard to the statutory presumptions.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, 
VA must not only determine whether a veteran had a disability 
recognized by VA as being etiologically related to exposure to 
ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.  In other 
words, the fact that the requirements of a presumptive regulation 
are not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual direct 
causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or on 
active duty for training or inactive duty training, participated 
in a radiation-risk activity.  "Radiation-risk activity" is 
defined to mean: onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war in Japan that resulted in an 
opportunity for exposure to ionizing radiation comparable to that 
of veterans who were in the occupation forces of Hiroshima or 
Nagasaki during the period August 6, 1945, to July 1, 1946; or 
certain service on the grounds of gaseous diffusion plants 
located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, 
Tennessee; or, in certain circumstances, service on Amchitka 
Island, Alaska.  See 38 C.F.R. § 3.309(d)(ii).

Diseases presumptively service connected for radiation- exposed 
veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d)(2) are: Leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, cancer of 
the stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gallbladder, primary 
liver cancer (except cirrhosis or hepatitis B as indicated), 
cancer of the salivary glands, cancer of the urinary tract; 
bronchiolo- alveolar carcinoma; cancer of the bone; cancer of the 
brain; cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" 
under 38 C.F.R. § 3.303(d)(3) and/or does not suffer from one of 
the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the 
veteran may still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation in 
service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) thyroid cancer; (iii) 
breast cancer; (iv) lung cancer; (v) bone cancer; (vi) liver 
cancer; (vii) skin cancer; (viii) esophageal cancer; (ix) stomach 
cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) kidney 
cancer; (xiii) urinary bladder cancer; (xiv) salivary gland 
cancer; (xv) multiple myeloma; (xvi) posterior subcapsular 
cataracts; (xvii) nonmalignant thyroid nodular disease; (xviii) 
ovarian cancer; (xix) parathyroid adenoma; (xx) tumors of the 
brain and central nervous system; (xxi) cancer of the rectum; 
(xxii) lymphomas other than Hodgkin's disease; (xxiii) prostate 
cancer; and (xxiv) any other cancer.  38 C.F.R. § 3.311(b)(2).  
Section 3.311(b)(5) requires that prostate cancer and skin cancer 
become manifest five years or more after exposure.  38 C.F.R. § 
3.311(b)(2).

When a claim is based on a disease other than one of those listed 
in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the 
claim under the provisions of 38 C.F.R. § 3.311 provided that the 
claimant has cited or submitted competent scientific or medical 
evidence that the claimed condition is a radiogenic disease.  38 
C.F.R. § 3.311(b)(4). 

As an initial matter, the Board notes that the Veteran did not 
participate in a radiation-risk activity during service and, 
therefore, is not a "radiation-exposed veteran" as defined by 38 
C.F.R. § 3.309(d)(3).  As the Veteran's service did not involve 
the participation in a radiation-risk activity, he does not meet 
the criteria as a radiation-exposed veteran.  

Furthermore, the Veteran is not shown to have one of the 
presumptive diseases under the provisions of 38 C.F.R. § 
3.309(d)(3).  In fact, the Veteran seeks to establish service 
connection for mere exposure and as stated above mere exposure is 
not a disability for which service connection can be granted.

Accordingly, the claim for entitlement to service connection for 
radiation exposure is denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance is against the Veteran's claims, and 
they must be denied.


ORDER

The appeal concerning the claim for entitlement to service 
connection for hypertension is dismissed.

Service connection for prostate cancer, to include as secondary 
to Agent Orange exposure, is denied.  

Service connection for chronic anemia, to include as secondary to 
prostate cancer and Agent Orange exposure, is denied.

Service connection for diabetes mellitus, to include as secondary 
to Agent Orange exposure is denied.

Service connection for skin cancer is denied.

Service connection for a lumbar spine disability is denied.  

Service connection for residuals of a right leg burn is denied.

Service connection for asbestos exposure is denied.

Service connection for radiation exposure is denied.


REMAND

The Veteran asserts he was exposed to asbestos while serving on 
various naval vessels during his time of active duty.

Service treatment records (STRs) associated with the claims file 
are negative for any diagnosis of or treatment for a respiratory 
disorder, to include COPD.  No references to asbestos exposure 
were contained in these records.  However, in light of the 
Veteran's naval service, his MOS of steam catapult man and fuel 
system maintenance man, and the dates and locations of service 
contained therein, the Board concedes that the Veteran was 
exposed to asbestos in service.

Mere exposure, however, to a potentially harmful agent is 
insufficient to be eligible for VA disability benefits.  Hence, 
the question is whether any current respiratory disorder is due 
to service.  The medical evidence must show not only a currently 
diagnosed disability, but also a nexus, that is, a causal 
connection, between this current disability and the exposure to 
asbestos in service.  Hickson v. West, 12 Vet. App. 247 (1999).

In this regard, the Veteran has provided private medical evidence 
containing a diagnosis of COPD.  The Board finds that further 
development is required in order to adjudicate the claim of 
entitlement to service connection for COPD, claimed as hard 
breathing, secondary to asbestos exposure, considering the 
Veteran's conceded in-service asbestos exposure and his 
subsequent development of COPD.

Therefore, a VA examination or opinion is necessary if the 
evidence of record indicates that the claimed disability or 
symptoms may be associated with the Veteran's service or other 
service- connected disability, and the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  McClendon.  For these issues, the low threshold of 
McClendon has been crossed and VA examinations must be afforded 
in order to adequately adjudicate the merits of these claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. The AMC/RO should contact the Veteran and 
his representative and determine whether 
there are additional pertinent treatment 
records pertaining to care for his COPD, 
either VA or non-VA, which are not yet 
associated with the claims file.  If there 
are, the AMC/RO must take appropriate steps 
to obtain them and associate them with the 
claims file.

2.  Thereafter, the RO/AMC should schedule 
the Veteran for a VA examination to be 
conducted by a physician to determine the 
nature and etiology of his COPD.  The claims 
folder must be provided to the examiner.  The 
physician must state whether or not the 
current COPD is as likely as not related to 
the Veteran's in-service asbestos exposure.  
In preparing any opinion addressing whether 
there is a nexus between the disorder and 
service the examining physician must note the 
following terms:

*	"It is due to service" means 100 percent 
assurance of relationship. 
*	"It is at least as likely as not due to 
service" means 50 percent or more. 
*	"It is not at least as likely as not due 
to service" means less than a 50 percent 
chance.
*	"It is not due to service" means 100 
percent assurance of non relationship.

If the examining physician is unable to 
provide an opinion that fact must be stated 
and the reasons why an opinion cannot be 
provided explained.  That is, the examining 
physician must specifically explain why the 
causation of any diagnosed disorder is 
unknowable.

A complete written rationale for any opinion 
offered must be expressly stated and fully 
explained.  If the examiner cannot offer an 
opinion without resort to speculation, he or 
she must so state and explain why speculation 
is required.

3.  The RO is to advise the Veteran that it 
is his responsibility to report for an 
ordered VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  

4.  Thereafter, the RO should readjudicate 
the claims.  If any claim remains denied, a 
supplemental statement of the case must be 
issued, and the Veteran offered an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


